 1

 2
                                                                        JS-6
 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11

12   VICTOR LEE SEVERANCE,                  )   No. LA CV 18-08053-VBF-PLA
                                            )
13                      Plaintiff,          )   JUDGMENT
                                            )
14                 v.                       )
                                            )
15   WU CHENG, JONG J. LEE,                 )
     SCOTT STOVALL R.N., et al.,            )
16                                          )
                        Defendant(s).       )
17

18
           Final judgment is hereby entered in favor of all defendants and against plaintiff
19
     Victor Lee Severance. IT IS SO ADJUDGED.
20

21
     Dated: May 31, 2019
22
                                                _____________________________________
23
                                                    HON. VALERIE BAKER FAIRBANK
24                                              SENIOR UNITED STATES DISTRICT JUDGE
25

26

27

28
